internal_revenue_service number release date index number -------------------------------------- ----------------------------------- -------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b07 plr-131923-14 date date legend taxpayer -------------------------------------- trailer --------------------------- material ------------------------------------------------------- axles ---------------------------- dear ----------------- this replies to a letter_ruling request dated date submitted on your behalf by your authorized representative with regard to whether a certain semitrailer body that you sell at retail are exempt under sec_4053 of the internal_revenue_code code from the tax imposed by sec_4051 taxpayer designs manufactures and sells specialty trailers and other solutions for transportation and material handling at issue in this case is taxpayer’s trailer trailer is specifically designed and built by taxpayer to haul and unload various agricultural commodities such as feed seed and fertilizer to and on farms and fields trailer is an open-top rectangular box that incorporates the special design features discussed below trailer’s design evolved over many years and currently has the following special agricultural industry-specific features first trailer is built with alloy aluminum panels and rails this feature reduces the overall weight of trailer in comparison to standard heavy-duty trailers which allows trailer to carry approximately the same volume of commodities as a heavy-duty trailer without exceeding the hauling capacity of the semi- plr-131923-14 tractor pulling it in addition alloy aluminum resists the corrosive properties of feed seed and fertilizer second trailer’s floor features a light-weight ----------------- floor slat constructed out of material this feature further reduces the overall weight of trailer and provides leak prevention the quality of the floor seal allows trailer to carry feed seed and fertilizer commodities it otherwise could not handle such as wet distiller grain modified distiller grain dry distiller grain finely ground feeds flour agricultural lime and poultry litter taxpayer states that the floor design makes trailer incompatible with forklift loading and unloading therefore trailer is not designed to carry palletized cargo in fact this method of loading and unloading cargo will result in significant damage to trailer third trailer is assembled using bolts rather than with welds this feature allows trailer to flex when it is pulled off road onto secondary roads fields and farms welds are used to assemble general hauling trailers for use on improved roads but are not adequate for long-term use on the types of surfaces trailer was designed to encounter fourth trailer features sloped side seals that facilitate unloading of bulk materials in addition stainless steel mounting plates rather than aluminum were added to the bottom rail of trailer these two features help prevent corrosion that would result from hauling feed seed and fertilizer commodities fifth trailer uses axles rather than the big_number pound or big_number pound axles that are found on general hauling trailers that cannot use secondary roads this feature along with the bolted construction described above allow trailer to use secondary roadways and to directly access fields sec_4051 imposes a tax on the first_retail_sale of among other things automobile truck bodies and truck trailer and semitrailer bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed- a to process or prepare seed feed or fertilizer for use on farms b to haul feed seed or fertilizer on farms c to spread feed seed or fertilizer on farms d to load or unload feed seed or fertilizer on farms or e for any combination of the foregoing revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies equipped with heavy-duty unloading equipment and used primarily for hauling feed seed and fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 the predecessor to the sec_4053 exemption provided for retailers tax purposes revrul_69_579 describes truck trailer and semitrailer bodies that contain heavy-duty mechanical or pneumatic type unloading equipment specially designed to facilitate plr-131923-14 unloading on the farm the unloading equipment is built into and forms an integral part of the bodies adding substantially to their cost and weight and limiting their load- carrying capacity the mechanical system uses conveyors and augers and unloads from the top of the body the pneumatic system uses a blower and hose and usually unloads from the bottom and rear of the body each system is activated by a power take-off from the truck engine the bodies are usually divided into separate compartments and are either open at the top or completely enclosed the revenue_ruling states that the elaborate and expensive unloading systems built into these bodies and the modifications of the bodies required to accommodate the unloading systems make it impracticable to purchase the bodies for use other than in hauling feed seed or fertilizer to and unloading it on farms the revenue_ruling concludes that the bodies are primarily designed to haul and unload feed seed or fertilizer on farms and are exempt from the manufacturers tax by virtue of the sec_4063 exemption revrul_75_462 1975_2_cb_419 provides that highway bodies that are used for the general hauling of feed seed or fertilizer over the highway are subject_to the manufacturers excise_tax unless they have specific features that indicate they are primarily designed to haul feed seed or fertilizer to and on farms revrul_2004_80 2004_2_cb_164 addresses the definition of the term primarily designed as that term is used in distinguishing a truck from a tractor for purposes of sec_4051 the revenue_ruling states that the term primarily designed means principally designed it does not mean exclusively designed the exemption from tax provided by sec_4053 does not extend to bodies primarily designed for general use even though the bodies may be capable of hauling feed seed and fertilizer to and on farms or performing other functions described in sec_4053 to be exempt a body must be primarily designed for one or a combination of functions described in sec_4053 in requesting tax-exempt treatment for trailer taxpayer submitted a letter_ruling request that was detailed and comprehensive to complement the extensive factual discussion the letter_ruling request included engineering schematics full-color brochures as well as a comprehensive legal analysis with regard to trailer the body contains an unloading system that is built into and forms an integral part of the body the special unloading system that uses material is elaborate expensive and adds substantially to the cost of each body thus like the specially designed bodies described in revrul_69_579 purchase of the subject bodies for use other than in hauling feed seed or fertilizer to and unloading it on farms would be impractical plr-131923-14 further the detailed information provided by taxpayer highlights a number of specific features including the alloy aluminum panels the bolted as opposed to welded construction the sloped design and self-cleaning nature of the rails at the top of the trailer the fabrication of the lower rails to limit corrosion and contamination of the trailer’s cargo and the heavy duty axles that also add to the cost of each body and indicate trailer is primarily designed for use on farms accordingly the semitrailer body described herein as trailer falls within the exemption provided by sec_4053 and taxpayer's retail sales thereof are exempt from the tax imposed by sec_4051 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s charles j langley jr charles j langley jr senior technician reviewer branch passthroughs special industries
